[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANT PETER CALANDRO'S MOTION FOR SUMMARY JUDGMENT
The defendant Calandro's motion for summary judgment as to liability is denied for the following reasons:
(1) it is unclear whether the police officer's report is based on the officer's personal observations or just the statement of defendant Calandro;
(2) the report raises an issue of material fact in that it states the defendant Calandro's automobile skidded on wet pavement, raising the possibility that the movant may be partially CT Page 720 liable for the accident;
(3) the deposition testimony of the plaintiff gives an opinion that the defendant Calandro was not at fault. Generally, disclosure obtained from a party on oath "shall not be deemed conclusive, but may be contradicted like any other testimony." Piantedosi v. Florida, 86 Conn. 275, 278, 440 A.2d 977 (1982).
(4) Affidavits submitted by Philomena Cassidy and a witness, Jeanmarie Riccio-Ryan further point to the existence of a genuine issue of material fact.
"Issues of negligence are ordinarily not susceptible of summary adjudication but should be resolved by trial in the ordinary manner." Spencer v. Good Earth Restaurant Corporation, 164 Conn. 194,199, 319 A.2d 403 (1972). In the instant matter there are issues which cannot be disposed of summarily. Accordingly, the motion for summary judgment is denied.
Leheny, J.